ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-331, recommending that DAVID S. BRANTLEY of EAST ORANGE, who was admitted to the bar of this State in 1970, be disbarred for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 1.5 (failure to communicate basis of fee in writing), RPC 1.16(d) (failure to return unearned retainer), and RPC 8.1(b) (failure to cooperate with ethics authorities), and said DAVID S. BRANTLEY having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that DAVID S. BRANTLEY is suspended from the practice of law for a period of two years and until the further Order of the Court, effective April 15, 2002; and it is further
*81ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.